DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2012/0141744 to Ambroise et al. (herein Ambroise).
Regarding claim 1, Ambroise teaches a film having antistatic properties comprising a non-migratory antistatic agent (paragraph 0001), at least one layer A comprising one or more polyolefins, and a layer B comprising one or more polyolefins (paragraph 0007).  A film having two layers A and a layer B would correspond to the outer, inner, and intermediate layers recited in the instant claims, respectively.  Ambroise teaches that polyether-polyolefin block copolymers (herein PE-PO) corresponding to the polyether copolymer recited in the instant claims are useful as the non-migratory antistatic agent (paragraph 0037) and that specific suitable examples include PELESTAT (paragraph 0052) which is disclosed in the instant specification as being a suitable polyether copolymer (instant specification, page 9, line 5).  Ambroise teaches that layers A and B comprise from 5 to 35 wt% of the PE-
Regarding claims 2 and 3, Ambroise teaches all the limitations of claim 1 as discussed above.
Ambroise teaches that the film has a total thickness of from 50 to 150 µm (paragraph 0024).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 4-5 and 9-10, Ambroise teaches all the limitations of claims 1-3 as discussed above.
Ambroise teaches that the film can contain an additional layer C to achieve different objectives (paragraph 0027) and that this layer can be made from ethylene-vinyl alcohol copolymers (herein EVOH) (paragraph 0096).  While Ambroise does not call such a layer C an oxygen barrier layer, it would have the same effect nonetheless.
Regarding claims 6, 11, 14, 17, and 20¸ Ambroise teaches all the limitations of claims 1-5 as discussed above.
As discussed above, Ambroise teaches that layers A and B comprise one or more polyolefins (paragraph 0007).  Ambroise teaches that the term “polyolefin” includes polyethylene and polypropylene polymers (paragraph 0018).
Regarding claims 7-8, 12-13, 15-16, and 18-19, Ambroise teaches all the limitations of claims 1-4 as discussed above.
As discussed above, Ambroise teaches that polyether-polyolefin block copolymers (herein PE-PO) are useful as the non-migratory antistatic agent (paragraph 0037).
Response to Amendment
In view of Applicant’s amendments filed 1 March 2021, previous objections to claims 6, 8, 11, 13, 16, 17, 19, and 20 are hereby withdrawn.
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed breakdown voltage would not be present in the film of Ambroise, citing MPEP 2112 and In re Rijckaert, and that Examiner did not provide a basis in fact and/or technical reasoning that the claimed breakdown voltage would be present, citing MPEP 2112 and In re Levy (Remarks, pages 6-7).  As discussed in paragraph 6 above, Ambroise teaches that the PE-PO, specifically PELESTAT, is present in the A layers in amounts that overlap the claimed amount and that such a PE-PO is a useful as an antistatic agent.  Examiner notes that In re Rijckaert concerned inherency based on optimization of conditions, and there is no such optimization required of Ambroise.  Also as discussed in paragraph 6 above, the inventive examples disclosed in the instant specification demonstrate that the mere presence of the antistatic agent achieves the claimed breakdown voltage (instant specification, page 11, lines 13-21).  Such evidence constitutes a basis in fact and/or technical reasoning that would allow one of ordinary skill in the art to determine whether or not the film of Ambroise could achieve the claimed breakdown voltage, i.e. the claimed breakdown voltage would necessarily be present if the PE-PO were present.  Examiner notes that no such disclosure was present in In re Levy
Applicant argues that because Ambroise teaches a much broader content of PE-PO than the claimed amount, Ambroise would not achieve the claimed breakdown voltage (Remarks, page 7).  As discussed above, Applicant’s disclosure demonstrates that the mere presence of PE-PO is responsible for achieving the claimed breakdown voltage.  Furthermore, Applicant has provided no showing of evidence to demonstrate that the claimed amount of PE-PO is critical to the function of the claimed invention or achieves unexpected results.  
Applicant argues that Ambroise does not teach that there is a requirement for an intermediate layer containing PE-PO (Remarks, page 7).  Ambroise explicitly teaches that the PE-PO is present in layer B (paragraph 0080).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783